
	

114 HR 1104 : Fair Treatment for All Gifts Act
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1104
		IN THE SENATE OF THE UNITED STATES
		April 16, 2015Received; read twice and referred to the Committee on FinanceAN ACT
		To amend the Internal Revenue Code of 1986 to provide a deduction from the gift tax for gifts made
			 to certain exempt organizations.
	
	
 1.Short titleThis Act may be cited as the Fair Treatment for All Gifts Act. 2.Deduction from gift tax for gifts made to certain exempt organizations (a)In generalSection 2522(a) of the Internal Revenue Code of 1986 is amended by striking the period at the end of paragraph (4) and inserting a semicolon and by inserting after paragraph (4) the following new paragraph:
				
 (5)an organization described in paragraph (4), (5), or (6) of section 501(c) and exempt from tax under section 501(a)..
 (b)Effective dateThe amendments made by subsection (a) shall apply to gifts made after the date of the enactment of this Act.
 (c)No inferenceNothing in the amendments made by subsection (a) shall be construed to create any inference with respect to whether any transfer of property (whether made before, on, or after the date of the enactment of this Act) to an organization described in paragraph (4), (5), or (6) of section 501(c) of the Internal Revenue Code of 1986 is a transfer of property by gift for purposes of chapter 12 of such Code.
			
	Passed the House of Representatives April 15, 2015.Karen L. Haas,Clerk
